             Case 2:18-cr-00092-RAJ Document 303 Filed 07/09/21 Page 1 of 2




 1                                                              HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10    UNITED STATES OF AMERICA,                       Case No. CR 18-0092-RAJ

11                                Plaintiff,          DEFENDANT ROSS HANSEN’S
                     v.                               FIRST SUPPLEMENTAL TRIAL
12                                                    EXHIBIT LIST
      BERNARD ROSS HANSEN, and
13    DIANE RENEE ERDMANN,
14
                                  Defendants.
15

16         Defendant Bernard Ross Hansen, by and through his counsel of record, hereby submits this
17 supplemental list of exhibits he intends to offer into evidence during his case in chief. Mr. Hansen

18 reserves the right to further supplement or amend his Exhibit List based on information presented

19 during trial, and to present those exhibits disclosed on the exhibit lists of the government and his

20 codefendant, Diane Erdmann, as his own. The documents and materials Mr. Hansen intends to

21 offer during cross-examination of government witnesses are reserved.

22
                 Exhibit #        Description
23
                   1078           05/03/2016 E. Robinson email to B. Williamson re Audit,
24                                with attachment (FBI302_000175-181)
                   1089           08/29/2017 Dkt 1181 Declaration of E. Shear In Support of
25                                Reply to Response of Diane and Randy Wong to the
                                  Trustee’s Second Motion for Order Granting Authority to

     DEFENDANT ROSS HANSEN’S FIRST                                                          LAW OFFICES
                                                                                         CALFO EAKES LLP
     SUPPLEMENTAL TRIAL EXHIBIT LIST                                             1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 1                                              TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:18-cr-00092-RAJ Document 303 Filed 07/09/21 Page 2 of 2




 1             Exhibit #      Description
                              Return Stored Inventory to Customers, Bankruptcy Case
 2                            No. 16-11767-CMA
                 1155         05/25/2011 C. Hopkins email string to K. Markley re
 3                            Questions about Storage Agreement (FBI302_017487-491)

 4

 5 DATED this 9th day of July, 2021.

 6                                       CALFO EAKES LLP

 7                                       By         s/Angelo J. Calfo
                                              Angelo J. Calfo, WSBA #27079
 8                                            Patty Eakes, WSBA # 18888
                                              Anna F. Cavnar, WSBA #54413
 9
                                              Henry C. Phillips, WSBA #55152
10                                            1301 Second Avenue, Suite 2800
                                              Seattle, WA 98101
11                                            Telephone: (206) 407-2200
                                              Fax: (206) 407-2224
12                                            Email: angeloc@calfoeakes.com
                                                      pattye@calfoeakes.com
13                                                    annac@calfoeakes.com
                                                      henryp@calfoeakes.com
14                                       Attorneys for Defendant Bernard Ross Hansen           \\




15

16

17

18

19

20

21

22

23

24

25


     DEFENDANT ROSS HANSEN’S FIRST                                                  LAW OFFICES
                                                                                 CALFO EAKES LLP
     SUPPLEMENTAL TRIAL EXHIBIT LIST                                     1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 2                                      TEL (206) 407-2200 FAX (206) 407-2224
